623 F.3d 911 (2010)
Malaika BROOKS, Plaintiff-Appellee,
v.
CITY OF SEATTLE, Defendant, and
Steven L. Daman, in his capacity as an officer of the Seattle Police Department; Donald M. Jones, in his individual capacity as an officer of the Seattle Police Department; Juan M. Ornelas, in his individual capacity as an officer of the Seattle Police Department, Defendants-Appellants.
No. 08-035526.
United States Court of Appeals, Ninth Circuit.
September 30, 2010.
Eric L. Zubel, Esquire, Eric Zubel PC, Seattle, WA, for Plaintiff-Appellee.
Ted Buck, Esquire, Karen Cobb, Stafford Frey Cooper, Seattle, WA, for Defendants-Appellants.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.